DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 20 and reference Timem and Lousky not disclosing limitations “identifying where the audio-of-interest is spoken by the customer in the received call, storing a pointer to the audio-of-interest with a recording of the received call” and “retrieving the audio-of-interest from the received call using the stored pointer;” (Amendment, pg. 8, third para. – pg. 10) have been considered but are moot in light of new grounds of rejection with reference Spiessbach as presented in the rejection below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.       Claims 1-4, 6, 8, 9, 11-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Timem et al US PGPUB 2016/0125884 A1 (“Timem”) in view of Lousky et al US PGPUB 2016/0365095 A1 (“Lousky”) and Spiessbach et al US PGPUB 2017/0269899 A1 (“Spiessbach”)
          Per Claim 1, Timem discloses a system for authenticating and identifying customers comprising: 
               one or more processors (para. [0028]); 
               a memory communicably coupled to the one or more processors and storing: an interest module including instructions that when executed by the one or more processors cause the system to: receive a call, wherein the call is associated with a customer of a plurality of customers (fig. 1; fig. 2; para. [0028]; para. [0039]; para. [0051]); and                
               retrieve a customer profile associated with the customer (para. [0049]; where a customer initially provides input to identify themselves (e.g., a user name, a telephone number, an account number, their first and/or last name, and/or other identifying information), a voiceprint that has been previously established for the customer may be selected…, para. [0060]; para. [0113], previously established voiceprint for customer as implying profile associated with the customer)
              determine an audio-of-interest associated with the customer based on the customer profile, wherein each customer is associated with a different audio-of-interest (a “voiceprint,” which like a fingerprint, may be a unique or nearly unique identifier that is linked to a particular person…, para. [0038]; para. [0040]; Each voiceprint may, for example, represent and/or include one or more previously recorded and/or previously analyzed voice samples that can be used when comparing and/or evaluating voice samples…, para. [0044]; where a customer initially provides input to identify themselves (e.g., a user name, a telephone number, an account number, their first and/or last name, and/or other identifying information), a voiceprint that has been previously established for the customer may be selected and loaded from the one or more central databases and used in analyzing the voice sample..., para. [0060], selected previously established voiceprint for the customer (i.e., previously recorded and previously analyzed voice samples of the customer) as determined audio-of-interest, unique voiceprint as implying different audio-of-interest for different customer, certain words/phrases spoken by customer as audio-of-interest as defined by Applicant’s original specification (para. [0008]));
              a biometrics module including instructions that when executed by the one or more processors cause the system (fig. 2; para. [0060]; para. [0062]; para. [0097]-[0098]) to: 
             retrieve one or more voiceprints associated with the customer (para. [0044]; the computing device may determine the voice biometric confidence score by comparing the voice sample with one or more voiceprints (such as voiceprints stored in voiceprint library 210 of FIG. 2).., para. [0052]; para. [0060]); 
            based on the one or more voiceprints and the audio-of-interest, determine if the customer is authenticated (where the voice biometric confidence score is determined to be above a certain threshold (e.g., 95), the computing device may determine not to select any authentication questions.  Rather, in these instances, the computing device may verify the customer or caller based solely on the voice sample (which may, e.g., provide the customer or caller with full access to transact on his or her account(s) …, para. [0061]); and 
            if it is determined that the customer is authenticated, transmit a message that the customer is authenticated (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069])
           Timem does not explicitly disclose if it is determined that the customer is authenticated, update the retrieved one or more voiceprints using the audio-of-interest
           However, this feature is taught by Lousky (para. [0032])
           Timem in view of Lousky does not explicitly disclose to: identify where the audio-of-interest is spoken by the customer in the received call, store a pointer to the audio-of-interest with a recording of the received call, or to: retrieve the audio-of-interest from the received call using the stored pointer;
           However, these features are taught by Spiessbach:
           to: identify where the audio-of-interest is spoken by the customer in the received call (The call may be (automatically or manually) annotated with various business-value-specific keywords spoken during the telephone call, and markers for these keywords can be presented on the call timeline to visually indicate the keyword and the time during the call when the keyword was spoken…, para. [0005]; annotating the telephone calls to identify occurrences of a number of keywords spoken during the telephone calls…, para. [0013]; para. [0054]; The annotations may indicate portions of the call (e.g., portions of a digital representation of the telephone conference, such as a digital recording of the call), based on an indication of the relevance of the words spoken by the prospective client and/or the merchant representative to value-derivable keywords associated with the business…, para. [0059]; para. [0064]; para. [0081]); and
          store a pointer to the audio-of-interest with a recording of the received call (The database may store audio data for a telephone call, along with an annotation for a keyword, where the keyword is a business-value-specific keyword spoken during the telephone call, the annotation identifying the keyword and a time during the telephone call when the keyword was spoken…, para. [0103]; para. [0147]-[0148]);
          to: retrieve the audio-of-interest from the received call using the stored pointer (para. [0071]; para. [0147]-[0148]; para. [0191]);
           It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Lousky with the system of Timem in arriving at “if it is determined that the customer is authenticated, update the retrieved one or more voiceprints using the audio-of-interest”, as well as to combine the teachings of Spiessbach with the system of Timem in view of L:ousky in arriving at “to: identify where the audio-of-interest is spoken by the customer in the received call, store a pointer to the audio-of-interest with a recording of the received call” and “to: retrieve the audio-of-interest from the received call using the stored pointer”, because such combination would have resulted in enriching the voiceprint for the caller for better future authentication performance (Lousky, para. [0032]).as well as providing improved call analysis and as a result, improved utility to a business owner of an annotated call (Spiessbach, para. [0181])
           Per Claim 2, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
               Timem discloses wherein the biometrics module further includes instructions that when executed by the one or more processors cause the system to: if it is determined that the customer is not authenticated, perform a secondary authentication (fig. 12; para. [0029]; para. [0050]; para. [0061]; para. [0073]; if the voice biometric confidence score is below a certain threshold, the customer may be asked to provide additional identifying information, such as their name and/or account number, and/or may be asked one or more authentication questions, para. [0102]; para. [0107], low score as implying negative authentication). 
           Per Claim 3, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
                Timem discloses wherein the biometric module further includes instructions that when executed by the one or more processors cause the system to: determine that one or more of the one or more voiceprints associated with the customer matches at least a portion of the audio-of interest with a confidence that satisfies a threshold confidence (para. [0045]); and 
            determine that the customer is authenticated in response to determining that the confidence satisfies the threshold confidence (para. [0055]; where the voice biometric confidence score is determined to be above a certain threshold (e.g., 95), the computing device may determine not to select any authentication questions.  Rather, in these instances, the computing device may verify the customer or caller based solely on the voice sample (which may, e.g., provide the customer or caller with full access to transact on his or her account(s) …, para. [0061]; para. [0102]). 
           Per Claim 4, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
                Timem discloses wherein the interest module further includes instructions that when executed by the one or more processors cause the system to: detect that the audio-of-interest is being spoken by the customer (para. [0060]; para. [0097]); and
              extract the audio-of-interest from the received call in response to detecting that the audio-of-interest is being spoken (para. [0057]-[0060]; para. [0097]). 
            Per Claim 6, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
                Timem discloses wherein the audio-of-interest comprises one or more words or phrases spoken by the customer during the call (para. [0060]; para. [0097]).
            Per Claim 8, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
                 Timem discloses wherein the biometrics module further includes instructions that when executed by the one or more processors cause the system to: receive the audio-of-interest (para. [0060]; para. [0097]); 
            retrieve one or more voiceprints associated with each customer of a plurality of customers (para. [0044]; para. [0052]; para. [0060]; para. [0102]);
           based on the one or more voiceprints and the audio-of-interest, identify the customer associated with the call from among the plurality of customers (para. [0044]; para. [0052]; para. [0060]); and 
           transmit a message that the customer is identified (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069]). 
           Per Claim 9, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
               Timem discloses: wherein the biometrics module further includes instructions that when executed by the one or more processors cause the system to: receive the audio-of-interest (para. [0060]; para. [0097]);
             retrieve one or more voiceprints associated with fraudulent customers of a plurality of customers (Voiceprint library 210 may, for instance, be configured to store, 
maintain, and/or access one or more databases that include voiceprints for one 
or more customers, account holders, other legitimate users, known illegitimate 
users…, para. [0044]; para. [0094]); 
            based on the one or more voiceprints and the audio-of-interest, identify the customer associated with the call as a fraudulent customer (para. [0044]; para. [0094]); and 
           transmit a message that the customer is a fraudulent customer (fig. 10; para. [0044]; para. [0076]-[0077]; para. [0094]). 
            Per Claim 11, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
                Timem discloses: wherein the audio of interest comprises one or more phonemes (para. [0097], spoken words/phrases as including phonemes). 
           Per Claim 12, Timem discloses a method for authenticating and identifying customers comprising: 
             receiving a call, wherein the call is associated with a customer of a plurality of customers (fig. 1; fig. 2; para. [0028]; para. [0039]; para. [0051]);
             retrieving a customer profile associated with the customer (para. [0049]; where a customer initially provides input to identify themselves (e.g., a user name, a telephone number, an account number, their first and/or last name, and/or other identifying information), a voiceprint that has been previously established for the customer may be selected…, para. [0060]; para. [0113], selecting previously established voiceprint for identified customer as retrieving profile associated with the customer)
              determining an audio-of-interest associated with the customer based on the customer profile, wherein each customer is associated with a different audio-of-interest (a “voiceprint,” which like a fingerprint, may be a unique or nearly unique identifier that is linked to a particular person…, para. [0038]; para. [0040]; Each voiceprint may, for example, represent and/or include one or more previously recorded and/or previously analyzed voice samples that can be used when comparing and/or evaluating voice samples…, para. [0044]; where a customer initially provides input to identify themselves (e.g., a user name, a telephone number, an account number, their first and/or last name, and/or other identifying information), a voiceprint that has been previously established for the customer may be selected and loaded from the one or more central databases and used in analyzing the voice sample..., para. [0060], selected previously established voiceprint for the customer (i.e., previously recorded and previously analyzed voice samples of the customer) as determined audio-of-interest, unique voiceprint as implying different audio-of-interest for different customer, certain words/phrases spoken by customer as audio-of-interest as defined by Applicant’s original specification (para. [0008]));
             retrieving one or more voiceprints associated with the customer (para. [0044]; the computing device may determine the voice biometric confidence score by comparing the voice sample with one or more voiceprints (such as voiceprints stored in voiceprint library 210 of FIG. 2)…, para. [0052]; para. [0060]); 
            based on the one or more voiceprints and the audio-of-interest, determine if the customer is authenticated (where the voice biometric confidence score is determined to be above a certain threshold (e.g., 95), the computing device may determine not to select any authentication questions.  Rather, in these instances, the computing device may verify the customer or caller based solely on the voice sample (which may, e.g., provide the customer or caller with full access to transact on his or her account(s) …, para. [0061]); and 
            if it is determined that the customer is authenticated, transmitting a message that the customer is authenticated (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069])
           Timem does not explicitly disclose if it is determined that the customer is authenticated, updating the retrieved one or more voiceprints using the audio-of-interest
           However, this feature is taught by Lousky (para. [0032])
           Timem in view of Lousky does not explicitly disclose identifying where the audio-of-interest is spoken by the customer in the received call, storing a pointer to the audio-of-interest with a recording of the received call, or retrieving the audio-of-interest from the received call using the stored pointer;
           However, these features are taught by Spiessbach:
           identifying where the audio-of-interest is spoken by the customer in the received call (The call may be (automatically or manually) annotated with various business-value-specific keywords spoken during the telephone call, and markers for these keywords can be presented on the call timeline to visually indicate the keyword and the time during the call when the keyword was spoken…, para. [0005]; annotating the telephone calls to identify occurrences of a number of keywords spoken during the telephone calls…, para. [0013]; para. [0054]; The annotations may indicate portions of the call (e.g., portions of a digital representation of the telephone conference, such as a digital recording of the call), based on an indication of the relevance of the words spoken by the prospective client and/or the merchant representative to value-derivable keywords associated with the business…, para. [0059]; para. [0064]; para. [0081]); and
          storing a pointer to the audio-of-interest with a recording of the received call (The database may store audio data for a telephone call, along with an annotation for a keyword, where the keyword is a business-value-specific keyword spoken during the telephone call, the annotation identifying the keyword and a time during the telephone call when the keyword was spoken…, para. [0103]; para. [0147]-[0148]);
          retrieving the audio-of-interest from the received call using the stored pointer (para. [0071]; para. [0147]-[0148]);
           It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Lousky with the method of Timem in arriving at “if it is determined that the customer is authenticated, updating the retrieved one or more voiceprints using the audio-of-interest”, as well as to combine the teachings of Spiessbach with the method of Timem in view of Lousky in arriving at “identifying where the audio-of-interest is spoken by the customer in the received call”, “storing a pointer to the audio-of-interest with a recording of the received call”, and “retrieving the audio-of-interest from the received call using the stored pointer”, because such combination would have resulted in enriching the voiceprint for the caller for better future authentication performance (Lousky, para. [0032]) as well as providing improved call analysis and as a result, improved utility to a business owner of an annotated call (Spiessbach, para. [0181])
          Per Claim 13, Timem in view of Lousky and Spiessbach discloses the method of claim 12,
               Timem discloses: if it is determined that the customer is not authenticated, performing a secondary authentication (fig. 12; para. [0029]; para. [0050]; para. [0061]; para. [0073]; if the voice biometric confidence score is below a certain threshold, the customer may be asked to provide additional identifying information, such as their name and/or account number, and/or may be asked one or more authentication questions, para. [0102]; para. [0107], low score as implying negative authentication).
          Per Claim 14, Timem in view of Lousky and Spiessbach discloses the methods of claim 12, 
                Timem discloses: determining that the one or more of the one or more voiceprints associated with the customer matches at least a portion of the audio-of interest with a confidence that satisfies a threshold confidence (para. [0045]; para. [0061]); and 
              determining that the customer is authenticated in response to determining that the confidence satisfies the threshold confidence (para. [0055]; para. [0061]; para. [0102]).
          Per Claim 15, Timem in view of Lousky and Spiessbach discloses the method of claim 14, 
               Timem discloses: wherein there are multiple threshold confidences and each threshold confidence is associated with a different allowed action (para. [0061]; para. [0076]). 
          Per Claim 16, Timem in view of Lousky and Spiessbach discloses the method of claim 12, 
              Timem discloses: identifying portions of the call where the customer is speaking numbers (para. [0060]);
              responsive to the determination, extracting the audio-of-interest from the received call (para. [0057]-[0060]; para. [0097]).
              Lousky discloses: identifying portions of the call where the customer is speaking numbers using voice recognition (para. [0030]-[0032]; para. [0102])-[0103]; and 
              extracting the audio-of-interest from the identified portions of the call (para. [0102]-[0103]). 
          Per Claim 17, Timem in view of Lousky and Spiessbach discloses the method of claim 12, 
               Timem discloses: determining that the audio-of-interest is likely to be spoken by the customer based on a workflow associated with the call (para. [0039]; para. [0057]-[0060]; para. [0097]); and 
               extracting the audio-of-interest from the received call in response to determining that the audio of interest is likely to be spoken by the customer (para. [0045]; para. [0057]-[0059]; para. [0097], comparing received audio of words/phrases to voiceprint as implying extracting of the audio). 
           Per Claim 19, Timem in view of Lousky and Spiessbach discloses the method of claim 12, 
             Timem discloses: receiving the audio-of-interest (para. [0060]; para. [0097]);
             retrieving one or more voiceprints associated with each customer of a plurality of customers (para. [0044]; para. [0052]; para. [0060]; para. [0102]);
            based on the one or more voiceprints and the audio-of-interest, identifying the customer associated with the call from among the plurality of customers (para. [0044]; para. [0052]; para. [0060]); and 
             transmitting a message that the customer is identified (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069]).
           Per Claim 20, Timem discloses a non-transitory computer-readable medium with instructions stored thereon that when executed by a processor of a processing system, cause the processing system to perform a method, the method comprising: 
               receive a call, wherein the call is associated with a customer of a plurality of customers (fig. 1; fig. 2; para. [0028]; para. [0039]; para. [0051]); and                
               retrieve a customer profile associated with the customer (para. [0049]; where a customer initially provides input to identify themselves (e.g., a user name, a telephone number, an account number, their first and/or last name, and/or other identifying information), a voiceprint that has been previously established for the customer may be selected…, para. [0060]; para. [0113], selecting previously established voiceprint for identified customer as retrieving profile associated with the customer);
              determine an audio-of-interest associated with the customer based on the customer profile, wherein each customer is associated with a different audio-of-interest (a “voiceprint,” which like a fingerprint, may be a unique or nearly unique identifier that is linked to a particular person…, para. [0038]; para. [0040]; Each voiceprint may, for example, represent and/or include one or more previously recorded and/or previously analyzed voice samples that can be used when comparing and/or evaluating voice samples…, para. [0044]; where a customer initially provides input to identify themselves (e.g., a user name, a telephone number, an account number, their first and/or last name, and/or other identifying information), a voiceprint that has been previously established for the customer may be selected and loaded from the one or more central databases and used in analyzing the voice sample..., para. [0060], selected previously established voiceprint for the customer (i.e., previously recorded and previously analyzed voice samples of the customer) as determined audio-of-interest, unique voiceprint as implying different audio-of-interest for different customer, certain words/phrases spoken by customer as audio-of-interest as defined by Applicant’s original specification (para. [0008]));
             retrieve one or more voiceprints associated with the customer (para. [0044]; the computing device may determine the voice biometric confidence score by comparing the voice sample with one or more voiceprints (such as voiceprints stored in voiceprint library 210 of FIG. 2)…, para. [0052]; para. [0060]); 
            based on the one or more voiceprints and the audio-of-interest determine if the customer is authenticated (where the voice biometric confidence score is determined to be above a certain threshold (e.g., 95), the computing device may determine not to select any authentication questions.  Rather, in these instances, the computing device may verify the customer or caller based solely on the voice sample (which may, e.g., provide the customer or caller with full access to transact on his or her account(s) …, para. [0061]); and 
            if it is determined that the customer is authenticated, transmit a message that the customer is authenticated (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069])
          Timem does not explicitly disclose if it is determined that the customer is authenticated, update the retrieved one or more voiceprints using the audio-of-interest
           However, this feature is taught by Lousky (para. [0032])
           Timem in view of Lousky does not explicitly disclose identify where the audio-of-interest is spoken by the customer in the received call, store a pointer to the audio-of-interest with a recording of the received call, or retrieve the audio-of-interest from the received call using the stored pointer
           However, these features are taught by Spiessbach:
           identify where the audio-of-interest is spoken by the customer in the received call (The call may be (automatically or manually) annotated with various business-value-specific keywords spoken during the telephone call, and markers for these keywords can be presented on the call timeline to visually indicate the keyword and the time during the call when the keyword was spoken…, para. [0005]; annotating the telephone calls to identify occurrences of a number of keywords spoken during the telephone calls…, para. [0013]; para. [0054]; The annotations may indicate portions of the call (e.g., portions of a digital representation of the telephone conference, such as a digital recording of the call), based on an indication of the relevance of the words spoken by the prospective client and/or the merchant representative to value-derivable keywords associated with the business…, para. [0059]; para. [0064]; para. [0081]); and
          store a pointer to the audio-of-interest with a recording of the received call (The database may store audio data for a telephone call, along with an annotation for a keyword, where the keyword is a business-value-specific keyword spoken during the telephone call, the annotation identifying the keyword and a time during the telephone call when the keyword was spoken…, para. [0103]; para. [0147]-[0148]);
          retrieve the audio-of-interest from the received call using the stored pointer (para. [0071]; para. [0147]-[0148]);
           It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Lousky with the system of Timem in arriving at “if it is determined that the customer is authenticated, update the retrieved one or more voiceprints using the audio-of-interest”, as well as to combine the teachings of Spiessbach with the system of Timem in view of L:ousky in arriving at “identify where the audio-of-interest is spoken by the customer in the received call, store a pointer to the audio-of-interest with a recording of the received call, or retrieve the audio-of-interest from the received call using the stored pointer”, because such combination would have resulted in enriching the voiceprint for the caller for better future authentication performance (Lousky, para. [0032]).as well as providing improved call analysis and as a result, improved utility to a business owner of an annotated call (Spiessbach, para. [0181])
            Per Claim 21, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
              Lousky discloses wherein the one or more voiceprints include one or more behavioral characteristic for the customer (para. [0004]).

2.       Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Timem in view of Lousky and Spiessbach as applied to claim 1 above, and further in view of Kumar et al US PGPUB 2017/0118340 A1 (“Kumar”)
            Per Claim 5, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
                  Timem in view of Lousky does not explicitly disclose wherein the interest module further includes instructions that when executed by the one or more processors cause the system to: determine a time when the audio-of-interest is likely to be spoken by the customer during the call based on a script associated with the call or extract the audio-of-interest from the received call at the determined time in response to determining that the audio of interest is likely to be spoken by the customer
               However, these features are taught by Kumar:
               wherein the interest module further includes instructions that when executed by the one or more processors cause the one or more processors to: determine a time when the audio-of-interest is likely to be spoken by the customer during the call based on a script associated with the call (para. [0033]; Based on analyzing at least one of the interaction inputs of the caller or the human agent, the call handling platform may determine a time at which sensitive data is to be exchanged during the interaction…, para. [0004]; para. [0052]; The customer may provide such sensitive data for transactional purposes during the communications session; these data may be entered, by the automated response system or the human agent, into form fields executed by the scripts of the interaction site for use by the underlying software for completing the transaction…, para. [0204]; para. [0208]); and 
            extract the audio-of-interest from the received call at the determined time in response to determining that the audio of interest is likely to be spoken by the customer (The customer may provide such sensitive data for transactional purposes during the communications session; these data may be entered, by the automated response system or the human agent, into form fields executed by the scripts of the interaction site for use by the underlying software for completing the transaction…, para. [0204]) 
             It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Kumar with the system of Timem in view of Lousky and Spiessbach in arriving at “wherein the interest module further includes instructions that when executed by the one or more processors cause the one or more processors to: determine a time when the audio-of-interest is likely to be spoken by the customer during the call based on a script associated with the call” and “extract the audio-of-interest from the received call at the determined time in response to determining that the audio of interest is likely to be spoken by the customer”, because such combination would have resulted in preventing compromise of sensitive data (Kumar, para. [0205]).

3.       Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Timem in view of Lousky and Spiessbach as applied to claims 1 and 12, and further in view of Drews et al US 10,121,488 B1 (“Drews”)
           Per Claim 7, Timem in view of Lousky and Spiessbach discloses the system of claim 1, 
              Timem discloses wherein the audio-of-interest comprises a sequence of numbers/digits of an account number associated with the customer (para. [0060])
              Timem in view of Lousky does not explicitly disclose wherein the audio-of-interest comprises a non-consecutive sequence of digits of an account number associated with the customer
               However, this feature is suggested by Drews that discloses receiving non-consecutive portions of a user’s voice in a voice call (in order to allay privacy concerns, only non-consecutive portions of a voice call may analyzed, as recorded or as 
received in real time…in some embodiments, the entire call might be recorded and/or analyzed…, col. 9, ln 58-63, speaking user/caller as suggesting customer)
              It would have been obvious to one of ordinary skill before the effective filing of the invention to try to combine the non-consecutive portions of user audio described in Drews with the audio-of-interest comprising numbers/digits of an account number associated with the customer system described in Timem in arriving at “wherein the audio-of-interest comprises a non-consecutive sequence of digits of an account number associated with the customer”, because such combination would have resulted in preserving privacy concerns as well as providing an alternate manner of collecting audio of interest among available choices (Drews, col. 9, ln 58 – col. 10, ln 42).
          Per Claim 18, Timem in view of Lousky and Spiessbach discloses the method of claim 12, 
             Timem discloses wherein the audio-of-interest comprises words or phrases spoken by the customer during the call (para. [0060])
            Timem in view of Lousky does not explicitly disclose wherein the audio-of-interest comprises a non-consecutive sequence of words or phrases spoken by the customer during the call
             However, this feature is suggested by Drews that discloses receiving non-consecutive portions of a user’s voice in a voice call (in order to allay privacy concerns, only non-consecutive portions of a voice call may analyzed, as recorded or as 
received in real time… in some embodiments, the entire call might be recorded and/or analyzed…, col. 9, ln 58-63, speaking user/caller as suggesting customer)
              It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Drews with the system of Timem in view of Lousky and Spiessbach, because such combination would have resulted in preserving privacy concerns as well as providing an alternate manner of collecting audio of interest among available choices (Drews, col. 9, ln 58 – col. 10, ln 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658